WRIT GRANTED AND MADE PEREMPTORY:
The trial court erred in not conducting a hearing on relator’s motion to intervene, filed on May 1, 1986, to oppose the closure to the public of the hearing held in this matter on May 1, 1986. However, we find that the issue of the correctness of the trial court’s order closing the hearing is now moot since the hearing has been held. We further find that the trial court erred in not conducting a hearing on relator’s motion for transcript, filed on May 2,1986, seeking a copy of the transcript of the hearing held on May 1, 1986. The trial court’s order, entered on May 2, 1986, denying relator a copy of the transcript of the hearing held in this matter on May 1, 1986 is reversed and set aside. The matter is remanded and the trial court is directed to hold a hearing, in accordance with the criteria set forth in State v. Eaton, 483 So.2d 651 (La.App. 2nd Cir.1986), to determine whether relator is entitled to the transcript or any part there*488of, of the hearing held in this matter on May 1, 1986.